IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANDREW MCCLENDON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2476

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 2, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Andrew McClendon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on or about March

21, 2016, denying petitioner’s motion for postconviction relief in Duval County Circuit

Court case number 2010-CF-007666, is granted. Upon issuance of mandate, a copy of

this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.